Citation Nr: 9904421	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to a rating in excess of 30 percent for the 
veteran's service connected ulcerative colitis.

4.  Entitlement to a (compensable) rating for the veteran's 
service connected bursitis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to November 
1995.

The veteran filed a claim in January 1996 for service 
connection for a hearing loss, ulcerative colitis and a left 
knee injury.  This appeal arises from the February 1996 
rating decision from the Providence, Rhode Island Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss, granted service 
connection for ulcerative colitis with an evaluation of 30 
percent disabling and granted service connection for bursitis 
of the left knee with an evaluation of 0 percent disabling.  
A Notice of Disagreement was filed in March 1996 and a 
Statement of the Case was issued in March 1996.  A 
substantive appeal was filed in April 1996 with a request for 
a hearing at the RO before a Member of the Board.

On July 20, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The undersigned notes that in March 1996, the veteran filed a 
claim for service connection for tinnitus.  By rating action 
of May 1998, service connection for tinnitus was granted with 
an evaluation of 10 percent disabling.  By letter dated that 
same month, the veteran was informed that this represented a 
grant on appeal of the benefit sought.  He was further 
informed that his appeal as to this issue was being 
considered withdrawn.  No response to this letter was 
received from the veteran, and this issue is not before the 
Board.

The issue of entitlement to an increased (compensable) rating 
for bursitis of the left knee is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from hearing loss of the right ear. 

2.  The veteran's claim of entitlement to service connection 
for hearing loss of the right ear is not plausible.

3.  The veteran's claim for service connection for hearing 
loss of the left ear is plausible.

4.  The veteran's hearing loss of the left ear is manifested 
by auditory thresholds all below 40 decibels at frequencies 
of 500, 1000, 2000, 3000 or 4000 Hertz; he does not have 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000 or 4000 Hertz of 26 or greater; and 
speech recognition scores are not less than 94 percent.

5.  The veteran's claim for a rating in excess of 30 percent 
for ulcerative colitis is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

6.  The veteran's service connected ulcerative colitis is 
manifested by complaints of 5 major flare ups and 8 minor 
flare ups a year; the disability has not been more than 
moderately severe in degree since service connection was 
granted based on an original claim of entitlement to service 
connection.  

7.  Service connected ulcerative colitis is not of such 
severity as to be analogous to a severe disability with 
numerous attacks a year and malnutrition, health only fair 
during remissions; or a pronounced disability; resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran does not have a hearing loss disability of 
the left ear that was incurred in military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).

3.  The criteria for the assignment of a rating in excess of 
30 percent for ulcerative colitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7323 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On the March 1984 service enlistment examination, no history 
of hearing loss or abdominal trouble was reported.  On 
examination, the veteran's ears and abdomen were clinically 
evaluated as normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
/
nl
LEFT
25
25
25
/
nl

There was an indication that normal was equivalent to 25 
decibels.

On a May 1984 pretraining examination, no history of hearing 
loss or abdominal trouble was reported.  On examination, the 
veteran's ears and abdomen were clinically evaluated as 
normal.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
05
00
LEFT
15
15
20
15
15

On a May 1986 triennal examination, no history of hearing 
loss or abdominal trouble was reported.  On examination, the 
veteran's ears and abdomen were clinically evaluated as 
normal. 

On a March 1987 extension examination, no history of hearing 
loss or abdominal trouble was reported.  On examination, the 
veteran's ears and abdomen were clinically evaluated as 
normal.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
0
LEFT
15
15
20
20
30

It was indicated that mild hearing loss was noted of the left 
ear with mild progression.  It was not considered disabling.
 
On an April 1989 biennial aircrew examination, a history of 
hearing loss was reported.  No history of abdominal trouble 
was reported.  It was indicated that the veteran occasionally 
found his hearing was impaired.  On examination, the 
veteran's ears and abdomen were clinically evaluated as 
normal.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
05
10
00
LEFT
15
05
20
20
25

In January 1990, the veteran was seen with an ongoing problem 
with indigestion.  The impression was gastric reflux.  
Thereafter the veteran was seen for treatment for gastric 
reflux.  

On a July 1991 biennial aircrew examination, no history of 
hearing loss was reported.  The veteran reported a history of 
abdominal trouble.  It was indicated that the veteran had 
reflux esophagitis about one year ago, for which he took 
Gaviscon with good relief.  On examination, the veteran's 
ears and abdomen were clinically evaluated as normal.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
10
05
05
LEFT
10
10
20
10 
25

In November 1992, the veteran was seen for blood-tinged 
diarrhea for six months, The assessment was rule out 
proctitis vs. ulcerative colitis.  

In December 1992, it was indicated that the veteran had 
ulcerative colitis that involved the transverse colon.  

A December 1992 Abbreviated Limited Duty Medical Board Report 
indicates that the veteran had chronic ulcerative colitis 
with diarrhea, urgency and tenesmus.  He was on a period of 
limited duty for six months.  

Thereafter, the veteran was seen for treatment of ulcerative 
colitis.  It was controlled by medication.

On a July 1993 biennial aircrew examination, no history of 
hearing loss or abdominal trouble was reported.  The veteran 
indicated he was taking medication for ulcerative colitis.  
It was further indicated that he had been found fit for full 
duty in June 1993 with no sequelae.  On examination, the 
veteran's ears and abdomen were clinically evaluated as 
normal.  A history of ulcerative colitis was noted as 
presently asymptomatic.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
15
LEFT
10
10
20
20
35

In August 1994, the veteran was seen for active ulcerative 
colitis.  Thereafter, the veteran continued to be seen for a 
flare up of ulcerative colitis.

On an October 1994 PDES examination, a history of hearing 
loss and abdominal trouble was reported.  It was indicated 
that the veteran had mild high frequency hearing loss of the 
left ear; it was not considered disabling.  It was 
additionally indicated that the veteran was on medication for 
ulcerative colitis.  On examination, the veteran's ears were 
clinically evaluated as normal.  It was noted that the 
veteran's abdomen was normal to inspection but the veteran 
had ulcerative colitis by history.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
05
LEFT
05
10
15
15
25

In October 1994, the veteran was seen for evaluation of 
ulcerative colitis.  The veteran had approximate two to three 
bowel movements a day as a baseline.  He had mucous and blood 
alternating with brown soft stools approximately four to six 
weeks ago.  He had increased frequency of bowel movements of 
approximately ten a day with blood and mucous.  The veteran 
did not have a fever, tenesmus, cramps or orthostatic 
symptoms.  He had increased urgency.  On examination, the 
veteran's abdomen was soft with bowel sounds and no 
distention, hepatosplenomegaly or mass.  The impression was 
mild to moderate flare up of ulcerative colitis.  

A November 1994 Medical Board report indicates that at the 
present time, the veteran complained of increased diarrhea, 
bleeding, and intolerance of the stress and duration of 
flying.  The physical examination showed the veteran to be 
well developed and nourished with stable weight.  It was 
determined that the diagnosis of the ulcerative colitis was 
correct and the veteran was unable to perform his duties or 
normal activity because of diarrhea stools.  The prognosis 
was intermittent remissions and exacerbation.  It was 
indicated that ulcerative colitis may lead to colectomy, and 
a theoretical increased rate of malignant degeneration.  

In February 1995, the veteran was seen for re-evaluation for 
ulcerative colitis.  At the present time, the veteran 
indicated that he had bloody diarrhea without fever or 
abdominal pain.  He described himself as being otherwise 
healthy.  The examination of the abdomen revealed that it was 
muscular and slightly obese with no palpable masses, 
organomegaly, or tenderness.  There were no hernias. 

In January 1996, the veteran filed a claim for service 
connection for disabilities to include hearing loss and 
ulcerative colitis.

In January 1996, a Coast Guard Physical Evaluation Board 
report dated in December 1994 was received.  It indicated 
that the veteran was recommended for temporary retirement due 
to his ulcerative colitis.  

On a February 1996 VA audiology examination, the veteran 
reported noise exposure to power tools, pneumatic tools and 
loud machinery onboard ship.  The veteran also reported noise 
exposure to jet aircraft as a structural mechanic.  The 
veteran suffered acoustic trauma during boot camp.  On the 
authorized VA audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
5
5
10
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
It was indicated that hearing was within normal limits 
bilaterally.  

On a February 1996 VA examination of the stomach, it was 
indicated that the veteran received a medical discharge from 
the military because of persisting symptoms of ulcerative 
colitis.  The veteran complained of intermittent diarrhea 
occasionally associated with bleeding and abdominal cramps.  
On examination, the abdomen was soft and nontender.  There 
were no spasms, masses or tenderness.  The liver and spleen 
were nonpalpable.  The rectal examination showed good 
sphincter tone and no rectal masses.  The veteran's current 
weight was 230 pounds.  His maximum weight one year ago was 
approximately the same.  He did not appear anemic.  He denied 
any vomiting.  The veteran stated he had intermittent bouts 
of diarrhea approximately two to three times a month.  He had 
severe flare ups two to three times a year which required 
prednisone.  He had occasional bouts of bleeding, but 
infrequently since he had been on Azulfidine.  He had 
intermittent abdominal cramps.  The veteran was generally 
able to manage his abdominal disorder with appropriate diet 
and medication.  A blood study revealed hemoglobin, red blood 
cells and hematocrit to be within normal ranges.  The 
diagnoses included chronic ulcerative colitis, idiopathic.

By rating action of February 1996, service connection for 
hearing loss was denied.  Service connection for ulcerative 
colitis was granted with an evaluation of 30 percent.  The 
current appeal to the Board arises from this decision.

On an April 1998 VA examination of the intestines, it was 
indicated that the veteran was taking medication for 
ulcerative colitis.  When he was well, he had three to four 
formed solid bowel movements a day.  He got approximately 
five significant flare ups requiring medical therapy and 
several other lesser flare ups that would resolve 
spontaneously.  Certain foods and stress would cause flare 
ups.  When he had a flare up, he would have upwards of ten 
bowel movements a day, which were usually small, watery, 
loose and bloody.  He would have crampy lower abdominal pain 
and mucous in the stools.  He was recently on a Prednisone 
taper and used Rowasa enemas.  His weight would fluctuate 
slightly when he was on the Prednisone.  His weight was 
currently 225 pounds and had not fluctuated below that point 
to any significant level.  The veteran denied nausea, 
vomiting or constipation.  There was no history of fistula.  

On examination, the veteran was healthy appearing in no 
distress.  The abdomen was soft, nontender and nondistended, 
with normal bowel sounds.  There was no hepatosplenomegaly, 
masses, rebound or guarding.  There was no evidence of 
malnutrition, anemia, or other physical evidence of debility.  
There was no abdominal pain localized upon abdominal 
examination, however, the veteran described crampy bilateral 
lower quadrant pain with flare ups.  The diagnoses included 
ulcerative colitis.

A February 1996 outpatient record from the Kaehler Memorial 
Clinic indicates that the veteran had been diagnosed with 
ulcerated colitis.  He had been experiencing mild flare ups 
in the past seven days.  He had no other complaints and 
appeared to be in good health.  The assessment was ulcerative 
colitis.  

An August 1996 outpatient record from the Kaehler Memorial 
Clinic shows that the veteran was seen for prescription 
refills for increased symptoms of ulcerative colitis.  He had 
occasional abdominal pains and increased diarrhea.  He had 
increased stress due to a new baby.  The assessment included 
mild flare up of ulcerative colitis.

A March 1997 outpatient record from the Kaehler Memorial 
Clinic shows that the veteran was seen for prescription 
refills for ulcerative colitis.  The assessment included 
ulcerative colitis.  

A December 1997 outpatient record from the Kaehler Memorial 
Clinic shows that the veteran was seen with complaints of 
relapses of ulcerative colitis symptoms over the summer and 
fall.  He wanted refills of his medications.  He stated the 
medications were effective.  The assessment was ulcerative 
colitis, stable at this time with occasional flareups.

A May 1998 outpatient record from the Kaehler Memorial Clinic 
shows the veteran was seen for prescription refill.  He 
appeared to be generally healthy and in no apparent distress.  
The assessment was ulcerative colitis.

At the July 1998 hearing at the RO before a Member of the 
Board, the veteran testified that his symptoms had gotten a 
little worse than when he was in the service.  He had at 
least five major spells a year, when he would have to go on 
Prednisone.  He had about seven to eight minor spells a year.  
During a major flare up, he would go to the bathroom ten to 
twelve times a day and it would keep him up at night.  During 
a minor flare up he would go to the bathroom four times a 
day.  He had lost maybe five pounds in the last year.  He was 
not hungry when he had a spell, however Prednisone would make 
him want to eat.  The veteran indicated he had a problem with 
his previous job, which involved driving, as he was not close 
to a bathroom.  He was out of work a couple of days a year to 
go to the doctor or get prescriptions.  He just started a new 
job which had a bathroom at the job site; however, his 
ulcerative colitis still caused a problem as he was not 
always in the office.  He had to watch what he ate and keep 
his stress level down.  He was not anemic.  He had diarrhea 
and cramping.  In between spells he was normal, but had to 
watch what he ate and take his medication.  

In regards to hearing loss, the veteran testified that he 
wore ear protection while in the service.  However, there was 
a radio in the headset that was loud.  While in the service, 
he worked around aircraft.  He felt his hearing was about the 
same as when he was in service; although he indicated his 
wife had said it had gotten worse.  

II.  Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Where a veteran served 90 days or 
more during a period of war and an organic disease of the 
central nervous system (high frequency hearing loss) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

1.  Service connection for hearing loss of the right ear

The veteran is claiming that he currently has hearing loss of 
the right ear that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, or diagnoses of hearing loss of the right ear.

Further, on the VA examination in February 1996, hearing loss 
of the right ear for VA compensation purposes had not been 
demonstrated to exist.  38 C.F.R. § 3.303.  As there is no 
current medical evidence to establish the presence of a 
hearing loss disability of the right ear claimed on appeal, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The only evidence that would support the veteran's 
claim for hearing loss of the right ear is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of presenting 
a well grounded claim of service connection for hearing loss 
of the right ear.  

2.  Service connection for hearing loss of the left ear

The veteran's claim for service connection for hearing loss 
of the left ear is well grounded.  It was noted in service 
that the veteran had mild high frequency hearing loss of the 
left ear.  The question now presented is whether service 
connection is warranted for hearing loss.

In order to grant service connection for hearing loss, there 
must be a hearing loss disability as that term is defined by 
VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  During the latest VA examination, the 
veteran's hearing in both ears was not of such severity as to 
meet the definition of hearing loss disability.  As such, 
there is no basis to grant service connection.  Should the 
veteran's hearing become more disabling, he may request that 
his claim be reopened.

B.  A rating in excess of 30 percent
for ulcerative colitis

The veteran's claim for a rating in excess of that currently 
assigned for service connected ulcerative colitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
that is plausible.  Further, the Board is satisfied that all 
relevant available evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).  

By rating action in February 1996, service connection was 
awarded for ulcerative colitis; a 30 percent rating was 
assigned from November 1995 under Diagnostic Code (DC) 7323 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under applicable criteria, a 60 percent rating is warranted 
for severe ulcerative colitis; with numerous attacks a year 
and malnutrition, the health only fair during remissions.  A 
100 rating is warranted for a pronounced disability; 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  The 
current rating of 30 percent contemplates a moderately severe 
disability, with frequent exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 7323.

The record does not support the veteran's claim for a rating 
in excess of 30 percent disabling at any time since service 
connection was granted.  At the April 1998 examination and at 
the July 1998 hearing at the RO before a Member of the Board, 
it was indicated that the veteran had 5 major flare ups of 
his service connected ulcerative colitis a year, and 8 minor 
flare ups.  The major flare ups required medications to 
resolve.  The veteran's statements and testimony and the two 
recent examinations do not show that his symptoms approach 
the level of severe ulcerative colitis; with numerous attacks 
a year and malnutrition, health only fair during remissions; 
or a pronounced disability; resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  The veteran indicated he was not anemic, and 
a blood study revealed hematocrit, red blood cells and 
hemoglobin to be within normal ranges.  He had minimal weight 
loss and generally was healthy when he was not having flare 
ups.  In summary, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss of the right ear is 
denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to a rating in excess of 30 percent for 
ulcerative colitis is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable rating for the service connected bursitis of left 
knee.  He notes that he has disabling manifestations 
referable to the knee, although he denied having any 
instability.

In reviewing the record, the undersigned notes that the March 
1998 VA examination for rating purposes did not address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  It was explained that the diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated that 
he has flare ups, and his left knee becomes sore if he stands 
on it or walks for an extended period of time.  Therefore, an 
examination that addresses the DeLuca requirements must be 
accomplished.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
bursitis of the left knee since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the bursitis of 
the left knee.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should be asked to describe 
the left knee and state whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  The range of motion should be 
given in degrees, with normal motion 
being to 140 degrees in flexion and 0 
degrees of extension.  Any instability 
should be described as mild, moderate or 
severe.  The examiner must determine 
whether the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, each of these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain in either knee 
could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to VAOPGCPREC 23-97 and 9-98.  
Consideration should also be given to 
Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999) which discusses the 
applicability of "staged" ratings to 
claims based on an original grant of 
service connection.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran and his representative should then be afforded an 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

